DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicant’s Request for Continued Examination (RCE), Amendments and Remarks, filed 29 June 2021, in the matter of Application N° 15/101,575.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No claims have been added or canceled.
Claims 12, 21, and 30 have been amended to remove the claim language reciting a range of 1.5 wt% to 10 wt% for the at least one liquid phase of the composition.  The amendment is supported.  No new matter has been added.
Thus, claims 12-15, 17, 20-24, 26, 29, and 30 continue to represent all claims currently under consideration.

Information Disclosure Statement
No new Information Disclosure Statement(s) (IDS) have been filed for consideration.

Withdrawn Rejections
Rejection under 35 USC 112
Applicant’s amendments to the independent claims as well as the accompanying remarks to each of the rejections under paragraphs (a.) and (b.) of the statute have been carefully considered.  The rejection is withdrawn on the basis of the amendment.  Notably, the Examiner additionally finds 

Maintained Rejections
The following rejections are maintained from the previous Office Correspondence dated 29 March 2021 since the art that was previously cited continues to read on the amended and previously recited limitations.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-15, 17, 20-24, 26, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Fageon et al. (WO 2013/068236 A1; IDS reference).
The instantly claimed composition is drawn to a powder cosmetic composition comprising a pulverulent phase wherein said phase comprises: (i) perlite in an amount ranging 
Claim 21 recites a method for making up and/or caring for the skin comprising applying the composition of claim 12 to the skin.  Claim 30 recites a method of preparing the composition of claim 12 comprising simply mixing the two recited perlite and UV powder components.
Fageon discloses a solid cosmetic composition, in particular in the form of a loose or compact powder, comprising: a) at least one pulverulent phase, and b) at least one lipophilic organic screening agent (see e.g., Abstract; claim 1).  Claim 10 discloses that the composition will additionally contain at least one insoluble UV screening agent which may comprise at least one inorganic UV screening agent.
The pulverulent phase is further defined as preferably comprising a content of greater than or equal to 15% by weight of the composition or in particular being greater than or equal to 40% by weight of the composition.  Most preferably it is disclosed as ranging from 50-99.9% by weight of the composition (see pg. 7, lines 31-36).  Thus, the broadest reasonable interpretation of this teaching is that the pulverulent phase of the practiced composition will range from 15 wt% to 99.9 wt%.
The pulverulent phase of the composition is taught as containing 0.5-15 wt% of the silica hydrogel particles, and more preferentially, 1% to 10% by weight relative to the total composition.
Taking this into consideration, the Examiner notes that the preferred amounts of silica hydrogel particles (1-10 wt%) allow for the remainder of the pulverulent phase to range from 5-98.9 wt% of the composition.
The remainder of the pulverulent phase is taught and suggested as being composed of fillers.  These additional fillers are taught as being composed of spherical particles and/or lamellar particles (see e.g., pg. 8, lines 7-8).  The reference further defines the lamellar particles as representing 40-100 wt% of the particle mixture that composes the remainder of the pulverulent phase (see pg. 11, lines 33-36).
This means that the pulverulent phase is taught as representing 15-99.9 wt% of the composition, the hydrophobic silica aerogel particles preferably represent 1-10 wt% of the pulverulent phase, and leaves the remaining 5-98.9 wt% of the phase to be accounted for by lamellar perlite particles.
Pigments are taught as representing from 0-30 wt% of the composition, preferably from 2-20 wt% of the composition and most preferably from 4-10 wt% of the composition (see pg. 13, lines 1-5).  Pigments are disclosed further as being inclusive of such inorganic pigments as titanium dioxide, cerium oxide, and zinc oxide (see pg. 12, lines 25-27).  These same compounds are discussed in the reference as additionally possessing functionality as UV screening agents (see pg. 22, lines 23-46).  The particle size recited for the claimed UV filter powder set forth in claims 12 and 14 is taught as most preferably ranging from 15-50 nm (see pg. 22, lines 28-32).
The final limitation recites that the composition comprises from 1.6 wt% to 10 wt% of a liquid UV filter relative to the total weight of the composition.
The composition is taught as comprising at least one liquid fatty phase preferably comprising at least one volatile or non-volatile hydrocarbon oil and or one volatile or non-volatile silicon oil (see claim 13).  Claim 14 teaches that the liquid component may be a polyol.  Polyols are taught as including such compounds as glycerol and that they are present in the practiced compositions in an amount ranging from 0.1-20 wt% of the composition, but more preferably, from 0.1-10 wt % of the composition (see pg. 20, lines 1-37).  Examples A-C individually teach using glycerol in an amount of 5 wt% of the composition.
Such is considered to teach and suggest the limitations recited in claims 12-15.
The limitations recited in claim 17 that the composition is in the form of a loose or compacted powder are expressly taught by the reference (see e.g., Abstract).

Here the Examiner notes that the showings in such Examples as Examples A-C, teachings referred to by Applicant in the remarks, are noted as being the teachings upon which the Examiner also relies in teaching the presence of the liquid fatty phase within the practiced compositions.
With respect to the practiced compositions, Applicant relies upon the teachings of Examples A-D to promote the position that the skilled artisan would need to employ an amount of liquid fatty phase in excess of about 10 wt% (e.g., 20-32.5 wt% of the composition) in order to achieve a clear composition.
The compositional limitations of claim 20 are considered to be taught and suggested by claims 9 and 13 of the reference with added definition for the component being provided on pages 16-19.  Therein, the disclosed composition of claim 1 teaches, as discussed above, the presence of a lipophilic organic UV screening agent.  Claim 9 further defines this agent as being selected from such compounds as octocrylene and ethylhexyl salicylate.  Claim 13 discloses that the composition of claim 1 will also comprise a liquid fatty phase.  The reference also teaches that the liquid fatty phase can comprise one or more liquid lipophilic screening agents and in particular can consist solely of the aforementioned liquid lipophilic UV screening agent or agents.  These agents are more elaborately defined on pages 16-19 of the reference and include each of the instantly claimed compounds (see also pg. 19, lines 46-49).
The foregoing is considered teach and suggest the instantly claimed compositional merits.
Regarding the limitations of claims 21-24, 26, and 29, as discussed above, the method is directed to simply applying the composition of claim 12 to the skin.  The remaining limitations of claims 22-24, 26, and 29 respectively recite the same compositional limitations as are recited in claims 13-15, 17, and 20.  Claim 15 of the reference expressly teaches the recited method.  The remaining limitations which further define the composition applied in the recited method are discussed above.
The limitations recited in claim 30, as discussed above, are directed to preparing the formulation and comprise simply mixing together the perlite and inorganic UV screening agent.  Again, the composition is discussed above as being taught and suggested by Fageon.  Of particular note is the above discussion pertaining to the pulverulent phase comprising lamellar particles which are defined as being perlite (claim 11).  The composition is also disclosed as comprising inorganic UV screening agent(s) (see e.g., claim 10).  A formulation containing these two components are considered to be mixed together in order to arrive at a uniform final composition.
The reference thus is considered to teach and suggest the recited steps.  Combination of the aforementioned ingredients is discussed above.  Therein, the pulverulent perlite, inorganic UV screening agent and liquid UV agents are taught in the claims as being combined.  Example D of the reference is noted as combining each of these elements (i.e., perlite, octocrylene, and titanium dioxide) (see pg. 34).  The manufacturing method for Example D is that it is identical to that which is used for composition (Example) A.  The ingredients are stirred together and sieved to form a powder which is then optionally compacted into a final cosmetic form for application to the skin (e.g., Abstract). 
Thus, based on the guidance provided by Fageon, the Examiner advances that it is immediately apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed composition and using it for its recited purpose.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

Response to Arguments
Applicant’s arguments with regard to the rejection of claims 12-15, 17, 20-24, 26, 29, and 30 under 35 USC 103(a) as being unpatentable over the teachings of Fageon et al. have been fully considered but they are not persuasive.
Applicant’s amendments to the independent claims are noted.  However, the remarks that accompany the amendments appear to again focus on the very same points as were previously presented in the response filed 16 March 2021.
Thus, despite the removal of the aforementioned subject matter, the Examiner, in response, also maintains the rejection for the reasons already made of record.
For these reasons, Applicant’s arguments are found unpersuasive.  Said rejection is therefore maintained.

All claims under consideration remain rejected; no claims are allowed.

Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615